DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the gripper" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  The term “gripper” is not previously defined.
The term “offering up” and the term “offer up” in claim 8 is a relative term which renders the claim indefinite. The term “offering up” and “offer up” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to what an extent the connecting flange needs to be presented or oriented to the receptacle pin in order to be considered to have been “offered up” to it.  One having ordinary skill in the art cannot reasonably objectively determine whether an orientation/position is considered to be a “offering up” or not, thus the term renders the claim indefinite.
Further, claim 8 is indefinite due to the confusion arising out of the repetition of steps.  Claim 8 recites the steps of: (a) moving the connecting flange to introduce the tie rod; (b) offering up the connecting flange; and (c) plug-fitting the connecting flange on the receptacle pin, in lines 7-9.  Claim 8 goes on to recite: (i) moving the gripper to introduce the tie rod; (ii) moving the gripper to offer up the connecting flange; (iii) pressing the gripper so as to plug-fit the connecting flange, in lines 10-21.  It is unclear if the method for assembling requires: steps (i)-(iii) to be performed in addition to steps (a)-(c); or steps (a)-(c) to be performed as more specifically described with respect to the gripper in steps (i)-(iii), so as to be satisfied by steps (i)-(iii); or some other construction of the repeated processes.
The term “searching movement” in claim 11 is a relative term which renders the claim indefinite. The term “searching movement” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what movement would infringe a “searching movement” that is transverse to the axis.  Is simply any transverse movement during the step considered a “searching” movement or must the craftstman/gripper be uninformed as to the relative positioning of the tie rod and the annular seal in order to perform a “searching” function?  One having ordinary skill in the art cannot reasonably objectively determine whether a movement is considered to be a “searching movement” or not, thus the term renders the claim indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (hereinafter, “AAPA”; see “Prior art” section of Specification and figures 1-2) in view of Ozawa et al. (US Patent No. 4,899,437).
Claim 8:
	AAPA teaches a method for assembling a flexible sleeve on a steering gear, wherein the steering gear has a receptacle pin that protrudes axially in the direction of a longitudinal axis and from which a tie rod protrudes in a manner so as to be articulated relative to the longitudinal axis, and the sleeve comprises a flexible hose-shaped bellows which toward the gear has an annular connecting flange that is configured so as to be coaxial with a flange axis and toward the tie rod has an annular seal (see Specification, pages 1-2), comprising: moving the connecting flange in order to introduce the tie rod (page 2, lines 11-14), offering up the connecting flange to the receptacle pin (page 2, lines 11-14), plug-fitting the connecting flange on the receptacle pin (page 2, lines 11-14), gripping the sleeve/bellows manually (page 2, lines 15-26), moving the sleeve manually so as to introduce the tie rod through the connecting flange (page 2, lines 11-26), inclining the sleeve manually so as to incline the flange axis about a predefined inclination angle relative to the longitudinal axis (page 2, lines 15-22), moving the sleeve manually so as to offer up the connecting flange to the receptacle pin (page 2, lines 11-26), detecting the impact of the connecting flange on the receptacle pin (the manual assembly requires craftsmanship to avoid damage through impact; page 2, lines 15-26), moving the sleeve manually so as to carry out tumbling and/or arcuate and/or translatory assembling movements of the connecting flange relative to the longitudinal axis (craftmanship is required to assemble the sleeve without damaging the bellows; page 2, lines 15-26), pressing the sleeve manually in a force-controlled and/or position-controlled manner in the direction of the longitudinal axis against the receptacle pin (page 2, lines 11-26), so as to plug-fit the connecting flange on the receptacle pin, until a predefined terminal position of the connecting flange on the receptacle pin is reached (page 2, lines 11-26), and manually releasing the sleeve (while not explicitly stated, the implication of manual assembly is that once the assembly is complete the craftsman releases the sleeve so as to not remain permanently with the sleeve and render the assembled device unusable for its intended purpose).
	AAPA does not explicitly teach a gripper of a robotic manipulator operated to perform the claimed steps and release the sleeve.
	Ozawa teaches a method for assembling a flexible sleeve (B) on a vehicle component (constant velocity joint; figure 15), wherein the vehicle component has an outer member (E) that protrudes axially in the direction of a longitudinal axis (figure 15) and from which a shaft (A) protrudes in a manner so as to be articulated relative to the longitudinal axis (figure 15), and the sleeve (B) comprises a flexible hose-shaped bellows which toward the vehicle component has an annular connecting flange that is configured so as to be coaxial with a flange axis and toward the shaft has an annular seal (figures 15 and 9(a)-9(e)), comprising: moving the connecting flange in order to introduce the shaft (figure 9(a)), offering up the connecting flange to the vehicle component (E) (figure 9(c)), plug-fitting the connecting flange on the vehicle component (figure 9(d)), gripping the bellows (B) in the gripper (28) of a robotic manipulator (figure 7), moving the gripper so as to introduce the shaft through the connecting flange (figure 9(a)), inclining the gripper so as to incline the flange axis about a predefined inclination angle relative to the longitudinal axis (figures 9(a)-9(e); the flange axis is inclined at a predefined inclination angle of 0 degrees relative to the longitudinal axis), moving the gripper so as to offer up the connecting flange to the vehicle component (figures 9(c)-9(d)), moving the gripper so as to carry out translatory assembling movements of the connecting flange relative to the longitudinal axis (figures 9(a)-9(e)), pressing the gripper in a position-controlled manner in the direction of the longitudinal axis against the vehicle component (figures 9(c)-9(d)), so as to plug-fit the connecting flange on the vehicle component, until a predefined terminal position of the connecting flange on the vehicle component is reached (figure 9(d)), and releasing the gripper from the sleeve (figure 9(e)).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the manual activity of AAPA to include the automated activity of Ozawa in order to provide a mechanical means to automate a manual activity, thereby increasing efficiency and consistency of applying the sleeve to the connecting flange by eliminating the need to manually apply the sleeve.
Claim 9:
	AAPA, as modified by Ozawa, teaches that one or both of the gripper (28) or the robotic manipulator (figure 7) is moved in a position-controlled manner (Ozawa, figures 9(a)-(e) and 7; c. 9, l. 29-44).
Claim 10:
	AAPA, as modified by Ozawa, teaches that the gripper, at least in portions, encompasses the sleeve in a shape-supporting manner (Ozawa, figures 9(a)-(e) and 7).


Claim 11:
	AAPA teaches that, so as to thread the tie rod into the annular seal, a searching movement transverse to the direction of introduction is carried out when introducing the tie rod (page 2, lines 15-26).
Claim 12:
	AAPA teaches that, in order to detect the impact of the connecting flange on the receptacle pin, an increase of force in the force acting on the manually manipulated sleeve is detected (the manual assembly requires craftsmanship to avoid damage through impact; page 2, lines 15-26).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have incorporated the force detection of AAPA into the combined teachings of AAPA and Ozawa such that the gripper of Ozawa would detect impact to prevent damage since AAPA recognizes the advantage of force/impact detection in preventing damage to the assembled components.  Further, the examiner takes official notice that it is well known in the art of assembling systems to provide sensors, including force sensors, to provide feedback to automated systems and that applying such a sensor to the gripper of Ozawa would involve only routine skill in the art and yield the predictable result of preventing damage to the assembled components.
Claim 13:
	AAPA, as modified by Ozawa, teaches that during the assembling movement the connecting flange is plug-fitted on the receptacle pin as a function of the force acting in the direction of the longitudinal axis on the gripper (AAPA teaches that the manual gripping and manipulation of the sleeve performs this function in the prior art (see pages 1-2) and Ozawa is automating the manual activity of the prior art by replacing the manual gripping with a mechanical gripping).
Claim 14:
	AAPA teaches that the connecting flange and the receptacle pin have communicating seat elements which mutually engage in a form-fitting manner (pages 1-2 and figures 1-2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726